Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 3 April 1821
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


 Respected Sir!
Lexington Ky
3d April 1821.
I have lately done myself the pleasure to forward you a Copy of my Ichthyologia Ohiensis, and of the Catalogue of our University.I have since seen in the Richmond Enquirer that the Legislature of Virginia have provided for the complement of the buildings of the University of Virginia, and it is expected that the Institution will go into operation on the 1st January next. If this is really the case, the appointments of Professors cannot be delayed much longer, and it might be proper for me to renew the application which I formerly made.As I conceive that in such a circumstance, it might be well to give to the Trustees of the Institution a slight knowledge of my qualifications;  as they are probably not acquainted with the extent & variety of my labours; I take the liberty to hand you a Catalogue of my works, which is the best  evidence I can produce of my labours,  in my behalf—I add also a sketch of the honors conferred on me, by several learned Societies, the names of some of my Scientific Correspondents, some Short testimonials of theirs in my favor, and an Account of my Library & Collections.—I hope you will lay the whole before the board of Trustees, together with my former application & offer, which I expect may be joined to your kind Recomendation.—If any thing else is to be done, I wish I was aprised of it, in order to comply in time—Allow me to conclude that if my application is attended to, I trust to shed some slight fame on the University of Virginia, by my future Works, and Discoveries, as I mean to employ part of my Salary in publishing the numerous manuscripts & Drawings, which I have by me.—If I knew whether I have any competitor and who they are, I might perhaps show by a comparison of their labours with mine, who  may be the most deserving of notice. And at any rate I trust that none could ever exceed me in zeal and industrious researches.Believe me, Dear & Respected Sir truly Your Obedt St & WellwisherProf. C. S. Rafinesque